Martin, J.
(dissenting). I dissent and vote to affirm. The transaction under consideration was the purchase and sale of a *544money order or credit. The agreement printed in this record provides “ Terms and Conditions Agreed Upon Between Purchaser and Bank in Reference to Within Money Order.” The terms are then stated in the agreement. The relation between the bank and the purchaser of the money order or credit was that of debtor and creditor. (Safian v. Irving National Bank, 202 App. Div. 459; affd., 236 N. Y. 513; Strohmeyer & Arpe Co. v. Guaranty Trust Co., 172 App. Div. 16; Legniti v. Mechanics & Metals National Bank, 230 N. Y. 415; Beecher v. Cosmopolitan Trust Co., 239 Mass. 48; Musco v. United Surety Co., 132 App. Div. 300; affd., 196 N. Y. 459; Taussig v. Carnegie Trust Co., 156 App. Div. 519; affd., 213 N. Y. 627; Kuehne v. Union Trust Co., 133 Mich. 602.)
Order reversed, with ten dollars costs and disbursements, and motion granted,- with ten dollars costs.